Citation Nr: 0601710	
Decision Date: 01/20/06    Archive Date: 01/31/06

DOCKET NO.  03-24 964A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left ankle 
disability secondary to service-connected degenerative 
arthritis of the left knee, status post arthrotomy.

2.  Entitlement to an evaluation in excess of 10 percent for 
service-connected degenerative arthritis of the left knee, 
status post arthrotomy.

3.  Entitlement to a compensable evaluation for service-
connected degenerative changes of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active service from January 1969 to August 
1970, from January 1991 to June 1991 and from October 1992 to 
April 1993. 

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2001 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg.  The RO confirmed and continued a zero 
percent evaluation (noncompensable) for arthralgia of both 
knees and a post operative arthrotomy for torn meniscus of 
the left knee.  The RO also denied entitlement to service 
connection for a left ankle condition.

In January 2004, the veteran withdrew in writing his request 
for a personal hearing before a member of the Board.  
Regulations provide that a veteran may withdraw a hearing 
request at any time before the date of the hearing.  See 38 
C.F.R. § 20.704(e) (2005).

During the pending appeal, in a March 2004 rating decision, 
the RO assigned separate evaluations for the right and left 
knees.  A 10 percent evaluation was assigned for degenerative 
arthritis of the left knee effective January 26, 2001.  A 
zero percent evaluation was assigned for degenerative changes 
of the right knee effective January 26, 2001.

Although the evaluation of the veteran's service-connected 
left knee disorder was increased from zero to 10 percent 
disabling, in AB v. Brown, 6 Vet. App. 35 (1993), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, on a claim for an original or increased rating, the 
veteran will generally be presumed to be seeking the maximum 
benefit allowed by law and regulation, and it follows that 
such a claim remains in controversy where less than the 
maximum benefit available has been awarded.

The issue of entitlement to a compensable evaluation for 
arthralgia of the right knee is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, D.C.  VA 
will notify the veteran when further action is required on 
his part.

In the veteran's substantive appeal received in September 
2003, he stated that his gait had been changed 
unintentionally to protect his left knee which in turn added 
stress to his left foot, particularly his left toe.  This is 
a claim for entitlement to service connection for a left foot 
and/or left toe disorder secondary to service-connected 
degenerative arthritis of the left knee, status post 
arthrotomy.  This is referred to the RO for appropriate 
development.  


FINDINGS OF FACT

1.  All evidence necessary for disposition of the claim has 
been developed and the appellant has received the required 
notice.

2.  The objective and competent medical evidence of record 
shows x-ray evidence of degenerative changes of the left knee 
with objective findings of noncompensable limitation of 
flexion and full extension.

3.  The objective and competent medical evidence of record 
preponderates against a finding that the veteran's service-
connected left knee disorder is manifested by limitation of 
flexion or extension that warrants a compensable evaluation 
or by instability or subluxation.  

4.  Service medical records are negative for any complaints, 
findings, or diagnosis of a left ankle disorder.

5.  Competent medical evidence of a diagnosis of a left ankle 
disorder is not of record.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for a left knee disability have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 4.71a, Diagnostic Codes 5010-5257 (2005).  

2.  A chronic acquired left ankle disorder was not incurred 
in or aggravated by active military service and was not 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. § 1110, 5103, 5103A, 5107(a) (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.310(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and to assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, the RO sent correspondence in June 2003; rating 
decisions in August 2001 and March 2004; and statements of 
the case in September 2003 and March 2004.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of that claim by the RO 
subsequent to receipt of the required notice.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  Thus, VA has 
satisfied its duty to notify the appellant.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has also obtained an examination.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


II.  Left knee disorder

A.  Factual background

Service medical records show that the veteran complained of 
pain in his knees in September 1969 diagnosed as muscle 
strain and in October 1969 diagnosed as bilateral dislocating 
knee cap.  He gave a history of a pre-service injury to his 
knees.  At a VA examination in October 1970 arthralgia was 
diagnosed.  In a rating decision in December 1970 the RO 
granted entitlement to service connection for arthralgia of 
the knees based on aggravation and assigned a zero percent 
evaluation effective from August 22, 1970.  This evaluation 
was confirmed and continued in a December 1971 rating 
decision after a VA examination which had no objective 
findings and negative x-rays.

In February 1979 the veteran underwent arthrotomy and medial 
meniscectomy of the left knee.  As the left knee surgery 
could not be dissociated from his service connected knee 
disorder, a temporary total evaluation for convalescence was 
assigned from February 1979 to June 1979 and a noncompensable 
evaluation reassigned from June 1979.  

In February 2001 the veteran sought an increased evaluation.  
VA outpatient treatment records show the veteran had been 
seen in January 2001 for knee problems and requested a knee 
brace.  An x-ray in January 2001 revealed degenerative 
changes of the knees bilaterally that was more severe on the 
left.  

In January 2004, the veteran was afforded a VA C&P 
examination.  The veteran related that since the left knee 
surgery, he initially had an improvement of his symptoms, but 
over the last several years, he had had progressive worsening 
of his left knee pain, predominantly over the medial side.  
He also had developed mild varus deformity of his left knee.  
He reported that with prolonged standing and walking his 
symptoms would increase and, eventually, he would get a knee 
effusion after walking for a prolonged period of time.  His 
symptoms were localized over the medial side and he 
occasionally had some patellofemoral symptoms.  He had no 
significant lateral symptoms.  He denied catching, popping, 
locking or giving way.  

Clinical findings were that the veteran was in no acute 
distress and walked with a very slight antalgic gait, 
favoring the left lower extremity.  There was no left knee 
effusion.  He had a well-healed medial arthrotomy incision 
which was non tender.  He had palpable osteophytes involving 
the medial compartment.  He had no significant medial joint 
line tenderness but had some mild tenderness over the medial 
femoral condyle.  He had crepitus with range of motion about 
the knee.  There were no significant instability findings on 
examination.  Range of motion was from full extension to 
approximately 120 degrees of flexion.  

X-rays demonstrated severe medial compartment arthritis and 
moderate to severe lateral compartment arthritis and moderate 
patellofemoral arthritic changes.  He had mild varus 
deformity.  

The impression was severe degenerative changes involving the 
left knee with progression secondary to previous injury and 
surgical intervention.  

B.  Pertinent legal criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. 1155 (West 2002); 38 
C.F.R. Part 4 (200t).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 C.F.R. § 4.1.  In determining the 
level of impairment, the disability must be considered in the 
context of the whole recorded history.  38 C.F.R. 4.2, 4.41.

The Board notes that, where an increase in a service-
connected disability rating is at issue, the present level of 
disability is of primary concern.  Although review of the 
recorded history of a service-connected disability is 
important in making a more accurate evaluation, see 38 C.F.R. 
§ 4.2, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

It is possible for a veteran to have separate and distinct 
manifestations from the same injury that would permit rating 
the disability under more than one diagnostic code; however, 
the critical element in permitting the assignment of multiple 
ratings under various diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).

Where evaluation is based upon limitation of motion, and 
functional loss is alleged due to pain on motion, the 
provisions of 38 C.F.R. §§ 4.40, 4.45 must also be 
considered.  See DeLuca v. Brown, 8 Vet. App. 202, 207-8 
(1995).  Within this context, a finding of functional loss 
due to pain must be supported by adequate pathology and 
evidenced by the visible behavior of the claimant.  
Consideration of functional loss due to pain, however, is not 
required when the current rating is the maximum disability 
rating available for limitation of motion.  Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997).    

Slight impairment of the knee with recurrent subluxation or 
lateral instability warrants a 10 percent rating.  Moderate 
impairment of the knee with recurrent subluxation or lateral 
instability warrants a 20 percent rating.  A 30 percent 
rating requires severe impairment with recurrent subluxation 
or lateral instability.  38 C.F.R. 4.71a, Diagnostic Code 
(DC) 5257.

The Board observes that the words "slight," "moderate," and 
"severe" are not defined in the Rating Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.  It should also be noted that use of 
descriptive terminology such as "mild" by medical examiners, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.

The regulations provide that, for the purpose of rating 
disability from arthritis, the shoulder, elbow, wrist, hip, 
knee, and ankle are considered major joints.  38 C.F.R. 
§ 4.45(f) (2005).  

Arthritis due to trauma, substantiated by X- ray findings, is 
rated as degenerative arthritis.  38 C.F.R. 4.71a, DC5010 
(2005).

Degenerative arthritis established by X-ray findings may be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes involved under 38 C.F.R. 4.71a, 
DC5003 (2005).

When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added, under DC 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.

In the absence of limitation of motion, a 20 percent 
evaluation is warranted where there is X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups with occasional incapacitating exacerbations.

A 10 percent evaluation is warranted with X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups. The 20 percent and 10 percent ratings based on 
X-ray findings, above, will not be combined with ratings 
based on limitation of motion. Id.

Limitation of flexion of the leg to 60 degrees warrants a 
zero percent rating.  A 10 percent rating requires that 
flexion be limited to 45 degrees.  A 20 percent rating 
requires that flexion be limited to 30 degrees.  A 30 percent 
rating requires that flexion be limited to 15 degrees.  38 
C.F.R. 4.71a, DC 5260.

Limitation of extension of the leg to 5 degrees warrants a 0 
percent rating. A 10 percent rating requires that extension 
be limited to 10 degrees. A 20 percent rating requires that 
extension be limited to 15 degrees. A 30 percent rating is 
warranted when extension is limited to 20 degrees. A 40 
percent rating requires that extension be limited to 30 
degrees. A 50 percent rating requires that extension be 
limited to 45 degrees or more. 38 C.F.R. 4.71a, DC 5261.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that where evaluation is based on limitation of motion, the 
question of whether pain and functional loss are additionally 
disabling must be considered.  See 38 C.F.R. 4.40, 4.45, and 
4.59.

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved, provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b)(1).

C.  Analysis

This appeal commenced when the knees were evaluated together 
as noncompensable.  The veteran claimed that he was worse 
and, based upon the above evidence, the RO agreed and 
evaluated each knee separately.  Based on clinical findings 
of the left knee with x-ray findings of degenerative 
arthritis of the left knee, the RO assigned a 10 percent 
disability evaluation for the left knee under Diagnostic 
Codes 5010-5257, effective from January 2001.

38 C.F.R. § 4.71, Plate II (2004), reflects that normal 
flexion and extension of a knee is from zero degrees of 
extension to 140 degrees of flexion.

The clinical findings at the January 2004 VA examination show 
full extension and limitation of motion of the left knee of 
flexion to approximately 120 degrees.  The veteran's gait 
favored his left lower extremity.  Under the criteria for 
limitation of flexion of the leg, this limitation does not 
warrant a compensable rating as limitation of flexion of the 
leg to 60 degrees warrants a zero percent rating and a 10 
percent rating requires that flexion be limited to 45 
degrees.  However, when, as in this case, there are x-ray 
findings of degenerative arthritis and the limitation of 
motion of the knee is objectively confirmed by clinical 
findings and is noncompensable under the appropriate 
diagnostic code, a rating of 10 percent is for application.  
38 C.F.R. § 4.71a, Diagnostic Codes, 5003, 5010, 5260.  

The veteran's left knee arthritis is rated 10 percent based 
on findings of X-ray evidence of arthritis with less than 
compensable limitation of motion.  38 C.F.R. 4.71a.  The next 
higher, 20 percent, rating for left knee arthritis would be 
warranted if there was limitation of flexion to 30 degrees, 
limitation of extension to 15 degrees, or limitation of both 
flexion and extension (to 45 and 10 degrees, respectively).  
Such limitations are not shown.  Consequently, the evidence 
does not support a grant of a 20 percent rating under any of 
the formulations listed above.

Although there are complaints of pain, the current evaluation 
contemplates the presence of pain.  Functional limitation 
beyond that contemplated by the current evaluation has not 
been demonstrated on examination.

The Board has considered whether separate compensable ratings 
may be assigned for limitations of flexion and extension.  
See VAOPGCPREC 9-2004, 69 Fed. Reg. 59990 (2004).  However, 
as the veteran has full extension as shown at the January 
2004 VA examination, a separate compensable rating for 
limitation of extension is not warranted.  38 C.F.R. § 4.71a, 
DC 5261. 

The Board notes that the VA General Counsel has determined 
that a claimant with service-connected arthritis and 
instability of the knee may be rated separately under DCs 
5003 and 5257, so long as the evaluation of knee dysfunction 
under both codes does not amount to prohibited pyramiding 
under 38 C.F.R. § 4.14.  See VAOPGCPREC 23-97 (July 1, 1997), 
62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98 (Aug. 14, 1998), 
63 Fed. Reg. 56,704 (1998).  

In this case, although the veteran requested a brace in 
January 2001, at the VA examination in January 2004, there 
was no mention of the veteran using a brace for his left 
knee.  While the veteran had previously complained of his 
left knee giving out, at the January 2004 VA examination he 
denied catching, popping, locking or giving way.  The report 
noted no significant instability findings.  Given that 
examination revealed no indication of instability or 
subluxation, the objective evidence of record does not 
demonstrate findings to warrant a separate rating for 
instability of the left knee under DC 5257.  

The veteran has never been diagnosed with ankylosis of the 
left knee, nor has he complained of an inability to move the 
left knee.  Therefore, DC 5256 is not for application.  
Likewise, the veteran has never been diagnosed with nonunion 
or malunion of the tibia and fibula of the left lower 
extremity.  Therefore, DC 5262 does not apply.  The evidence 
of record does not show removal or dislocation of semilunar 
cartilage, or acquired genu recurvatum.  Therefore, DCs 5258, 
5259, and 5263 do not apply.

The Board notes that 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202 (1995), require consideration of the 
veteran's pain, swelling, weakness, and excess fatigability 
when determining the appropriate disability evaluation for a 
disability.  Within this context, a finding of functional 
loss due to pain must be supported by adequate pathology, and 
evidenced by the visible behavior of the claimant.  Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997).  However, under 
Spurgeon v. Brown, 10 Vet. App. 194 (1997), the Board is not 
required to assign a separate rating merely for pain.

In this regard, the veteran has complained of a history of 
left knee pain.  However, even considering the effects of 
pain on use and during flare-ups, and the other factors 
addressed in DeLuca v. Brown, supra, there is no objective 
evidence of more than characteristic pain on motion of the 
left knee and becoming painful on use.  See 38 C.F.R. §§ 
4.40, 4.45.  With regard to establishing loss of function due 
to pain, it is necessary that complaints be supported by 
adequate pathology and be evidenced by the visible behavior 
of the claimant.  38 C.F.R. § 4.40.  The Board finds that the 
effects of pain reasonably shown to be due to the veteran's 
service-connected left knee disability are contemplated in 
the 10 percent rating assigned to the left knee.  There is no 
indication in the record that pain, due to disability of the 
left knee, causes functional loss greater than that 
contemplated by the 10 percent evaluation currently assigned.  
38 C.F.R. § 4.40, 4.45; DeLuca v. Brown, supra.

Additional disability evaluations are available for scars 
that are poorly nourished, with repeated ulceration; are 
tender and painful on objective demonstration; or cause any 
limitation of function.  See Esteban v. Brown, 6 Vet. App. 
259, 261-62 (1994) (holding that evaluations for distinct 
disabilities resulting from the same injury could be combined 
so long as the symptomatology for one condition was not 
"duplicative of or overlapping with the symptomatology" of 
the other condition); 38 C.F.R. § 4.118, DCs 7800, 7803, 
7804, 7805 (2002); see also 38 C.F.R. § 4.118, DCs 7800, 
7801, 7802, 7803, 7804, 7805) (2003) (the amended rating 
criteria for scars, effective from August 30, 2002).

In this case, there is no evidence that the appellant is 
entitled to a separate disability rating for the surgical 
scar on his left knee.  The January 2004 VA examination 
report indicated that the veteran had a well-healed medial 
arthrotomy incision that was nontender.  Although the 
appellant has slight limitation of flexion of his left knee, 
this symptom has not been attributed to his scar; and has 
been assigned a separate disability rating, above.  
Accordingly, the preponderance of the evidence is against a 
separate disability rating for the scar on the appellant's 
left knee.

As to 38 C.F.R. § 3.321(b)(1), it is noted that the veteran 
has not asserted, nor does the evidence suggest, that the 
regular schedular criteria are inadequate to evaluate his 
left knee impairment.  There is no contention or indication 
that his left knee impairment is productive of marked 
interference with employment or necessitates frequent 
hospitalization, or that the manifestations associated with 
this disability are unusual or exceptional.  Thus, the Board 
will not consider referral for consideration of an 
extraschedular rating.  See Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

As noted, the issue now before the Board is whether the 10 
percent rating assigned by the RO for the left knee during 
the course of this appeal should be increased to a higher 
level.  In view of the foregoing, the Board concludes that 
the preponderance of the evidence is against the veteran's 
claims and that an increase beyond 10 percent is not 
warranted for the service-connected degenerative arthritis of 
the left knee, status post arthrotomy.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1991).




III.  Left Ankle disorder

In April 2001, the veteran submitted a claim for entitlement 
to service connection for a left ankle disorder secondary to 
his service-connected left knee disorder.  The veteran 
contended that because of his left knee disorder walking was, 
at times, very difficult, and as a result his left ankle had 
been affected.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
With chronic disease shown as such in service (or within a 
pertinent presumption period under 38 C.F.R. § 3.307) so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  To show chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumption period) is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d); see Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).  

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999); 38 C.F.R. § 3.303(a).

Service connection may also be granted if the evidence shows 
that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and if the 
evidence includes competent evidence relating the current 
condition to that symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected. 38 C.F.R. § 3.310 (2002).  The Court clarified 
that service connection shall be granted on a secondary basis 
under the provisions of 38 C.F.R. § 3.310(a) where it is 
demonstrated that a service-connected disorder has aggravated 
a nonservice-connected disability.  See Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  To establish a claim for 
secondary service connection, a veteran must demonstrate that 
a current disability is the result of a service-connected 
disability.  Medical evidence is required to prove the 
existence of a current disability and to fulfill the nexus 
requirement.  See Black v. Brown, 10 Vet. App. 279 (1997).

Upon consideration of all the evidence of record, the Board 
finds that the veteran's claimed left ankle disorder was not 
proximately due to or the result of his service-connected 
degenerative arthritis of the left knee, status post 
arthrotomy.

Service medical records are negative for complaints, 
findings, or diagnosis of a left ankle disorder.  Therefore, 
incurrence of a chronic left ankle disorder in service is not 
factually shown.  

At a VA examination in October 1970 there were no complaints, 
findings or diagnosis of a left ankle disorder.  Clinical 
findings show that the veteran walked without a limp and was 
able to bear weight on his heels and toes.  VA outpatient 
treatment records for a period from January to June 2001 are 
negative for complaints, findings, or diagnosis of a left 
ankle disorder.  

The veteran has not contended and there is no medical 
evidence suggesting that a chronic acquired left ankle 
disorder began in or is the result of the service.  
Furthermore, there is no medical evidence linking the 
veteran's claimed left ankle disorder with a service-
connected disorder.  The evidence of record does not contain 
objective evidence of organic pathology in the veteran's left 
ankle.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110 
(West 2002).  There is no competent medical evidence of a 
current diagnosis of a left ankle disorder.  In the absence 
of proof of a present disability there can be no valid claim.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The veteran's own opinion and statements that a claimed left 
ankle disorder is secondary to the service-connected left 
knee disorder are not competent evidence in this case.  He is 
certainly competent, as a layman, to report that as to which 
he has personal knowledge.  See Layno v. Brown, 6 Vet. App. 
465, 470 (1994).  He is not, however, competent to offer his 
medical opinion as to cause or etiology of the claimed 
disability, because there is no evidence of record that the 
appellant has specialized medical knowledge.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opinion on matter requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
appellant's statements, no matter how sincerely made, are not 
competent medical evidence as to a causal relationship 
between any current disorder claimed and his active military 
service, or as to claimed continuity of symptomatology 
demonstrated after service.

Based upon the foregoing, the Board finds that the 
preponderance of the evidence is against a finding that the 
veteran's claimed left ankle disorder was incurred or 
aggravated in service, was the result of service-connected 
degenerative arthritis of the left knee, status post 
arthrotomy, or that it was aggravated by his service- 
connected left knee disorder.  There is no competent medical 
evidence that the appellant currently has a left ankle 
disorder which has been linked to service or to a service-
connected disability.  Since the preponderance of the 
evidence is against the claim of service-connection for a 
chronic acquired left ankle disorder either on a direct basis 
or as secondary to the service-connected degenerative 
arthritis of the left knee, status post arthrotomy, the 
benefit of the doubt rule does not apply.  38 U.S.C. § 
5107(b); 38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 
519 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Accordingly, service connection for a claimed left ankle 
disorder is denied.


ORDER

Entitlement to a rating in excess of 10 percent for 
degenerative arthritis of the left knee, status post 
arthrotomy is denied.

Entitlement to service connection for a left ankle disorder 
is denied. 


REMAND

VA has certain duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  
VA's duty to assist a claimant includes obtaining medical 
records, and to provide a medical examination or obtain a 
medical opinion when necessary to decide the claim.  38 
C.F.R. § 3.159(c)(4) (2005).

Our review finds that the veteran stated in his claim that 
both knees had increased in severity and should be rated at a 
higher degree of disability.  In his substantive appeal, the 
veteran indicated that he wanted to appeal all of the issues 
listed on the statement of the case which included the 
evaluation of "arthralgia, knees, torn meniscus, post 
operative arthrotomy, left knee."

The Board notes that a January 2001 x-ray revealed 
degenerative changes of the right knee.  The veteran was to 
have been afforded a VA examination of both knees, however, 
the January 2004 examination report indicates that only the 
left knee was examined.  Subsequently, in a March 2004 rating 
decision, the RO assigned separate evaluations for the 
veteran's bilateral knee disorders and assigned a 
noncompensable evaluation for the service-connected right 
knee disorder.  As existing medical information is 
insufficient for evaluation purposes, the veteran should 
undergo another VA examination to determine the current 
severity of his disability prior to appellate review on this 
issue.   

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim, and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development:

1.  Schedule the veteran for a VA 
orthopedic examination to determine the 
current nature and severity of his 
service-connected degenerative changes of 
the right knee.  The claims folder must 
be made available to the examiner for 
review and the examiner should note that 
the folder was reviewed.  The examiner 
should fully describe any functional 
limitation due to pain, any weakened 
movement, excess fatigability, pain with 
use, or incoordination present.  
Additional limitation of motion during 
flare-ups and following repetitive use 
should also be noted.  DeLuca v. Brown, 8 
Vet. App. 202 (1995).  If feasible, these 
determinations should be portrayed in 
terms of the degree of additional range 
of motion loss.  If such a determination 
is not feasible, this should be stated 
for the record and the reasons provided.  
All indicated tests and x-ray 
examinations should be conducted.  A 
rationale should be provided for all 
opinions expressed.

2.  After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
veteran's claim for a rating higher than 
zero percent for a right knee disability.  
If the action remains adverse to the 
veteran, he should be provided a 
supplemental statement of the case 
containing notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and discussion of all 
pertinent regulations.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


